Cooper, C. J.,
delivered the opinion of the court.
The statute, for a violation of which the appellant was convicted, makes it unlawful to sell, inter alia, any ££ vinous or alcoholic ’ ’ liquor. The defendant sold homemade wine made *417from tbe grape and from blackberries, which wine he and his witnesses swore would not intoxicate. He asked the court to instruct the jury to acquit, if it believed from the evidence the wine would not produce intoxication. This the court declined to do, but charged the jury to convict if the sale of wine was proved. This action of the court was correct. The legislature believing in chemistry, and that the process of fermentation of the juice of the grape will produce alcohol, has seen fit to prohibit the sale of such product, and, regardless of the opinion of the witnesses that this prohibited article would not intoxicate, the sale was unlawful, for the legislature prohibited such sales because it thought that alcoholic wines would, in some instances, intoxicate. •

Affirm, ed.